DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/07/20.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-15 and 17-20 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Guo et al. (Pub. No.: US 2006/0173343), hereinafter, Guo or Bureau et al. (Pub. No.: US2002/0129477), hereinafter, Bureau.
Regarding claim 1, Guo discloses an apparatus (10) comprising: 
a probe (see: par. 0015-0016), including: 
a transducer array (14) with a plurality of elements (16) (paragraph [0002]); a communications interface (paragraphs [0002], [0016], [0032]); and 
an interconnect configured to route electrical signals between the plurality of elements and the communications interface (paragraphs [0002], [0016], [0032]), wherein the interconnect includes: 
a flexible printed circuit (paragraph [0015], [0016]), including: 
a first surface with a first metal layer (paragraph [0025]; Figs. 1, 2); 
a second opposing surface with a second metal layer (paragraph [0025], Figs. 1, 2);
a first end (paragraph [0019]; Figs. 1, 2); and 
a second opposing end (paragraph [0019]; Figs. 1, 2); and 
traces configured to readout signals from at least one of the first and second opposing ends (paragraph [0019]; Figs. 1, 2). 
Regarding claim 1, Bureau discloses all the features of claim 1 (see paragraphs [0001], [0002], [0008], [0009], [0030], [0031], [0047], [0054]).
The document 01 discloses (the references in parentheses applying to this document): 
Regarding claim 19, Guo discloses an ultrasound imaging system, comprising: 
a probe with a single flexible printed circuit configured to route electrical signals between elements of a transducer array of the probe and a communications interface of the probe (paragraphs [0002], [0015], [0016], [0032]), wherein the single flexible printed circuit includes two metal layers and routes signals off the single flexible printed circuit at opposing ends of the single flexible printed circuit (paragraphs [0015], (0019], [0025], [0032]); single flexible printed circuit (paragraphs [0015], (0019], [0025], [0032]); 
an ultrasound device, including: a transmit circuit the controls transmission by the transducer array, a receive circuit that controls reception by the transducer array (paragraph [0002]), and an echo processor that processes echoes receive by the transducer array (implicit, an echo processor is a standard component of an ultrasound device); and a complementary communications interface electrically connecting the communications interface of the probe and the ultrasound device (paragraphs [0002], [0016], [0032]). 
	Regarding claim 17, Guo discloses a method, comprising:
transmitting an ultrasound signal with a transducer array of an ultrasound imaging probe, wherein the transducer array includes one of a 2-0 row­column addressed capacitive micromachined ultrasonic transducer array, a 2-0 row-column addressed piezoelectric transducer array, or a multi-row transducer array (paragraphs [0001], [0017], [0032]); 
receiving echoes with the transducer array (paragraph [0032]); 
generating signals indicative of the received echoes with the transducer array {paragraph [00321); routing the signals from the transducer array to a communications interface of the probe with an interconnect (paragraphs [0002], [0032]), wherein the interconnect includes a single flexible printed circuit with no more than two metal layers and configured to route the signals at no more than two opposing ends of the single flexible printed circuit (paragraphs [0019], [0025]); and processing the signals, generating data indicative thereof (implicit, processing the signals is a standard step in ultrasound imaging).

Regarding claim 2, Guo discloses the limitations of the claim in paragraph [0019]; see: Figs. 1, 6 of Bareau.
Regarding claim 3, see paragraph [0019] of Guo.
Regarding claims 4 and 5: see: paragraph [0025] of Guo and paragraphs [0054], [0055] of Bureau.
Regarding claim 6: see: Abstract; paragraphs [0040}, [0080] 
Regarding claim 7, see Bureau, paragraphs [0031], [0037], [0038], {0047], [0048], [0051], [0052], [0053]; Figs. 1, 7c, 7d.
Regarding claim 8: see Guo, paragraph [0025]; Fig. 2.
Regarding claim 9, see 05, paragraphs [0029], [0032], [0033]; Fig. 4.
Regarding claim 10, see Bureau, paragraph [0031], [0047], [0048], [0051], [0052], [0053]; Figs. 1, 7c, 7d.
Regarding claim 13, see Guo, paragraphs [0015], (0017]; D2, paragraph (0046]; 
Regarding claim 14, see Bureau, paragraphs [0031], [0037], [0038], [0047], [0048], [0051] - [0053].
Regarding claim 15: see Guo, paragraph [0025]; Bureau, paragraph [0054].
Regarding claim 16, see Guo, paragraphs [0025], [0026].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Pub. No.: US 2006/0173343) in view of Bureau et al. (Pub. No.: US2002/0129477) in view of Pettersen et al. (US Patent 7,304,415). 
Regarding claim 18-20, they differ from the prior art by reciting the method of claim 17, further comprising: routing signals from the middle row to one side of the interconnect; and routing signals from the end row and the opposing end row to an opposing side of the interconnect and further comprising: routing signals from the middle row to one side of the interconnect; and routing signals from the end row and the opposing end row to different sides of the interconnect and further comprising: routing, with the communications interface, the electrical signals to processing circuitry configured to process the electrical signals and generate an image. Pettersen discloses the electrical connections for one or more groups of elements are routed together, such as due to modular assembly of a multidimensional array. A fewer number of rows, columns or both rows and columns are provided for the z-axis electrical connections thinner for elements. For example, a greater density of row or column traces is provided with a fewer number of column or row traces, respectively (col. 7, lines 34-48). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Guo or Bureau the teachings of Pettersen because of its effectiveness in a system for interconnection with a multidimensional transducer array to thereby, making the above combination more effective. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 13-18 of U.S. Patent No 10,843,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims is an obvious variation of the words and the deletion of  some limitations in order to broaden and rearrange the limitations of claim 1 with some dependent claims. It is obvious to broaden a claim in order to obtain a broader coverage of the invention. However, broadening a claim does not make it patentable since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or suggest “wherein the active layer further comprises a first intermediary row dispose between the end row and the middle row and a second intermediary row disposed between the middle row and the opposing end row, and the top layer includes a fourth set of pads for the first intermediary row and a fifth set of pads for the second intermediary row” as recited in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861